UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4296



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DIONNE REBECCA ROBINSON,

                                              Defendant - Appellant.



                              No. 05-4297



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DIONNE REBECCA ROBINSON,

                                              Defendant - Appellant.



Appeals from the United States District Court for the Middle
District of North Carolina, at Durham.   Frank W. Bullock, Jr.,
District Judge; James A. Beaty, Jr., District Judge. (CR-00-41;
CR-04-385)


Submitted:   March 13, 2006                 Decided:   March 27, 2006
Before WILLIAMS, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas N. Cochran, Assistant Federal Public Defender, Greensboro,
North Carolina, for Appellant. Douglas Cannon, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           In January 2001, Dionne Rebecca Robinson pled guilty

pursuant to a plea agreement to embezzlement of funds, in violation

of 18 U.S.C. § 656 (2000).    The district court sentenced Robinson

to four months’ imprisonment and five years’ supervised release.

In November 2004, after Robinson’s release from incarceration but

while she was still on supervised release status, Robinson pled

guilty to falsifying a court order, in violation of 18 U.S.C.

§ 1506 (2000); and mail fraud, in violation of 18 U.S.C. § 1341

(2000).   The district court sentenced Robinson to eighteen months’

imprisonment on the convictions to which she pled guilty in 2004

(No. 05-4297).    Further, the district court revoked Robinson’s

supervised release on her 2001 conviction and imposed a four-month

term of imprisonment, to run consecutive to her eighteen-month

sentence (No. 05-4296).    Robinson timely appealed.

           Robinson’s   attorney    has    filed   a   brief   pursuant   to

Anders v. California, 386 U.S. 738 (1967), stating that, in his

opinion, there exist no meritorious grounds for appeal.           However,

counsel addresses whether the district court sentenced Robinson in

an unlawfully harsh manner with respect to both the revocation of

her supervised release and her 2004 criminal offenses.            Although

notified of her right to do so, Robinson elected not to file a pro

se supplemental brief.




                                   - 3 -
              We conclude that the district court did not abuse its

discretion in imposing a four-month term of imprisonment upon

revocation of Robinson’s supervised release. (No. 05-4296).                     See

United States v. Davis, 53 F.3d 638, 642-43 (4th Cir. 1995).

Moreover, the sentence was within the recommended guideline range

and the statutory maximum range, see 18 U.S.C. § 3583(e)(3) (2000);

U.S. Sentencing Guidelines Manual § 7B1.4(a) (2000), and it was

reasonable.       Accordingly,      we    affirm   the   sentence     imposed    on

supervised release.

              Robinson’s sentence for her 2004 offenses (No. 05-4297)

likewise was reasonable.         After the Supreme Court’s decision in

Booker,   a    sentencing   court    is    no   longer   bound   by    the   range

prescribed by the sentencing guidelines.                 See United States v.

Green, 436 F.3d 449, 455-56 (4th Cir. 2006); United States v.

Hughes, 401 F.3d 540, 546-47 (4th Cir. 2005).

              We will affirm a post-Booker sentence if it is both

reasonable and within the statutorily prescribed range.                  Hughes,

401 F.3d at 546-47; see also Green, 436 F.3d at 455-56.                This court

has further stated that “while we believe that the appropriate

circumstances for imposing a sentence outside the guideline range

will depend on the facts of individual cases, we have no reason to

doubt   that    most   sentences    will    continue     to   fall    within    the

applicable guideline range.” United States v. White, 405 F.3d 208,

219 (4th Cir.), cert. denied, 126 S. Ct. 668 (2005).                  We find the


                                     - 4 -
district      court      properly       calculated       the    guideline    range      and

appropriately treated the guidelines as advisory.                               The court

sentenced     Robinson         only    after    considering       and    examining      the

sentencing guidelines and the factors set forth in § 3553(a).                           The

court also clearly stated that it deemed the sentence appropriate

under the circumstances.               Based on these factors, and because the

court sentenced Robinson within the applicable guideline range and

the statutory maximum, we find that Robinson’s sentence of eighteen

months’ imprisonment is reasonable.

              In accordance with Anders, we have reviewed the entire

record     for     any        meritorious       issues    and     have    found      none.

Accordingly, we affirm the district court’s judgments.                            We deny

counsel’s motion to withdraw from further representation.                              This

court requires that counsel inform his client, in writing, of her

right to petition the Supreme Court of the United States for

further review.          If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel     may        move    this     court     for    leave    to     withdraw      from

representation.          Counsel’s motion must state that a copy thereof

was served on the client.               We dispense with oral argument because

the   facts      and    legal       contentions are adequately presented in the

materials     before          the   court   and     argument     would    not    aid    the

decisional process.

                                                                                 AFFIRMED


                                            - 5 -